         Case 1:18-mc-00125-BAH Document 10 Filed 10/17/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                   )
IN RE: PETITION OF BENJAMIN WITTES )
ET AL.                             )               Misc. No. 18-00125 (BAH)
                                   )
                                   )
                                   )


                   UNOPPOSED MOTION FOR SCHEDULING ORDER

       Petitioners hereby move for entry of the proposed scheduling order setting a timeline for

the National Archives and Records Administration (“NARA”) to make public a redacted copy of

the Watergate grand jury’s report and recommendation to the U.S. House of Representatives (the

“Road Map”). As grounds for this motion, Petitioners state as follows:

       1.      On September 14, 2018, Benjamin Wittes, Jack Goldsmith, and Stephen Bates

filed a petition to unseal the Road Map. This action was originally assigned to Judge Lamberth,

before whom an earlier petition to unseal the Road Map, In re: Petition for Order Directing

Release of Transcripts of Testimony Before Watergate Grand Juries, No. 11-mc-44 (hereinafter

referred to as “Shepard”), was pending. On September 20, 2018, both cases were reassigned to

Chief Judge Howell.

       2.      On October 11, 2018, the Court entered an order in the Shepard matter that, in

part, required NARA to promptly begin the process of reviewing and releasing the Watergate

Road Map comprising 53 statements, as well as the two-page cover report and 81 accompanying

documents, that NARA has identified as included in the House Judiciary Committee Report or

otherwise publicly available.
         Case 1:18-mc-00125-BAH Document 10 Filed 10/17/18 Page 2 of 3



       3.      On October 17, 2018, the Court entered an order requiring the Department of

Justice to notify the Court when NARA has complied with the part of the Court’s October 11,

2018 order requiring the public release of portions of the Road Map.

       4.      The Shepard orders did not set a specific date for NARA’s release of a redacted

version of the Road Map.

       5.      Petitioners’ motion arises from the urgency of ensuring that the Road Map is

released in time to inform an ongoing public debate surrounding the outcome of Special Counsel

Mueller’s investigation.

       6.      Pursuant to Local Rule 7(m), Petitioners conferred in good faith with the

Department of Justice about the relief sought in this motion. After negotiating the language of

the attached proposed order, the Department of Justice took the position that it did not oppose

this motion.

                                             Respectfully submitted,

Dated: October 17, 2018                      /s/ Laurence M. Schwartztol
                                             LAURENCE M. SCHWARTZTOL
                                             (D.D.C. No. MA0007)
                                             Larry.Schwartztol@protectdemocracy.org
                                             DEANA EL-MALLAWANY (pro hac vice)
                                             deana.el-mallawany@protectdemocracy.org
                                             The Protect Democracy Project, Inc.
                                             10 Ware Street
                                             Cambridge, MA 02138
                                             Telephone: (202) 599-0466
                                             Fax: (929) 777-8428

                                             STEPHANIE LLANES (pro hac vice)
                                             stephanie.llanes@protectdemocracy.org
                                             The Protect Democracy Project, Inc.
                                             222 Broadway, 19th Floor
                                             New York NY 10038
                                             Telephone: (202) 599-0466
                                             Fax: (929) 777-8428



                                               -2-
Case 1:18-mc-00125-BAH Document 10 Filed 10/17/18 Page 3 of 3



                           CAMERON KISTLER (D.C. Bar No. 1008922)
                           cameron.kistler@protectdemocracy.org
                           JUSTIN FLORENCE (D.C. Bar No. 988953)
                           justin.florence@protectdemocracy.org
                           The Protect Democracy Project, Inc.
                           2020 Pennsylvania Avenue NW, #163
                           Washington, D.C. 20006
                           Telephone: (202) 599-0466
                           Fax: (929) 777-8428

                           Attorneys for Petitioners




                             -3-
          Case 1:18-mc-00125-BAH Document 10-1 Filed 10/17/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                   )
IN RE: PETITION OF BENJAMIN WITTES )
ET AL.                             )                Misc. No. 18-00125 (BAH)
                                   )
                                   )
                                   )


                                      [PROPOSED] ORDER

     Pending before the Court is a petition to unseal the Watergate grand jury’s report and

recommendation transmitted to the United States House of Representatives in 1974 (the “Road

Map”). Upon consideration of Petitioners’ Unopposed Motion for Scheduling Order, it is hereby

     1.    ORDERED that the National Archives and Records Administration (“NARA”) shall,

          by November 2, 2018, employ its best efforts to make public a redacted copy of the

          Road Map;

     2. ORDERED that if NARA determines that, despite its best efforts, it is unable to release

          the redacted Road Map by November 2, 2018, the Department of Justice shall file a

          report with the Court no later than October 31, seeking to modify the date and

          explaining its basis for doing so;



SO ORDERED.



     Dated:__________________                        _______________________________
                                                     The Honorable Beryl A. Howell
                                                     Chief United States District Judge
